NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      BRADLEY JON KING, Petitioner.

                         No. 1 CA-CR 15-0018 PRPC
                              FILED 3-14-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-159617-003
                  The Honorable Daniel G. Martin, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Arthur G. Hazelton, Jr.
Counsel for Respondent

Bradley Jon King, Kingman
Petitioner
                              STATE v. KING
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Maurice Portley1 joined.


B R O W N, Chief Judge:

¶1            Bradley Jon King petitions for review of the dismissal of his
petition for post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2              A jury convicted King of burglary in the third degree, theft,
and possession of burglary tools. The superior court imposed concurrent
prison terms, the longest being 11.25 years on the conviction for theft. On
appeal, this court affirmed the conviction and sentence for theft, but
reversed the convictions on the other two counts for insufficient evidence.
State v. King, 1 CA-CR 12-0267, 2013 WL 15887675 (Ariz. App. Oct. 31, 2013)
(mem. decision).

¶3             King thereafter commenced a proceeding for post-conviction
relief. After his appointed counsel notified the superior court that counsel
was unable to find any colorable claims for relief, King filed a pro se petition
for post-conviction relief, alleging a claim of ineffective assistance of
counsel during plea negotiations. Specifically, King asserted that his
counsel failed to properly advise him regarding several plea offers made by
the State and wrongly urged him to reject them to his detriment. The court
summarily dismissed the petition, ruling King failed to establish a colorable
claim for relief. This petition for review followed.

¶4             On review, King abandons the claim raised in his petition for
post-conviction relief that his counsel provided improper advice regarding
the plea offers and instead argues the superior court erred in failing to find
that his counsel was ineffective for not informing him of the existence of the
first two offers. In support of this argument, King includes in the appendix
to his petition for review an “amended affidavit” prepared after the court
dismissed his petition for post-conviction relief. Contrary to the allegations


1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.


                                       2
                              STATE v. KING
                            Decision of the Court

in his petition for post-conviction relief, King states in this affidavit that he
was never informed by his counsel of the first two plea offers. We do not
address this claim, however, because King did not present it to the superior
court. See State v. Ramirez, 126 Ariz. 464, 468 (App. 1980); see also Ariz. R.
Crim. P. 32.9(c)(1)(ii) (requiring petition for review to contain “issues which
were decided by the trial court and which the defendant wishes to present
to the appellate court for review”); State v. Smith, 184 Ariz. 456, 459 (1996)
(holding no review for fundamental error in a post-conviction relief
proceeding).

¶5             Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3